EXHIBIT 10.1

 

SUPPORT SERVICES AGREEMENT, dated as of December 21, 2012, by and between
ALTISOURCE SOLUTIONS S.à r.l., a private limited liability company organized
under the laws of the Grand Duchy of Luxembourg (“ALTISOURCE” or together with
its Affiliates “ALTISOURCE Group”) and ALTISOURCE ASSET MANAGEMENT CORPORATION,
a corporation organized under the laws of the U.S. Virgin Islands (“AAMC” or
together with its Affiliates “AAMC Group”).

 

RECITALS

 

WHEREAS, Altisource Portfolio Solutions S.A., the sole parent of ALTISOURCE
(“ALTISOURCE Parent”), and AAMC are parties to a Separation Agreement dated as
of December 21, 2012 (the “Separation Agreement”), pursuant to which ALTISOURCE
Parent will (i) contribute the AAMC Business (as defined in the Separation
Agreement) and (ii) distribute (the “Distribution”) to the holders of shares of
ALTISOURCE Parent’s outstanding capital stock all of the outstanding capital
stock of AAMC;

 

WHEREAS, following the Distribution, AAMC will operate the AAMC Business, and
ALTISOURCE Parent will operate the Altisource Business (as defined in the
Separation Agreement); and

 

WHEREAS, following the Distribution, AAMC desires to receive, and ALTISOURCE is
willing to provide, or cause to be provided, certain services in connection with
the AAMC Business for a limited period of time and subject to the terms and
conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties agree as follows:

 

1.             Definitions.

 

(a)           Capitalized terms used herein and not otherwise defined have the
meanings given to such terms in the Separation Agreement.

 

(b)           For the purposes of this Agreement, the following terms shall have
the following meanings:

 

“Affiliate” means with respect to any Person (a “Principal”) (a) any directly or
indirectly wholly-owned subsidiary of such Principal, (b) any Person that
directly or indirectly owns 100% of the voting stock of such Principal or (c) a
Person that controls, is controlled by or is under common control with such
Principal.  As used herein, “control” of any entity means the possession,
directly or indirectly, through one or more intermediaries, of the power to
direct or cause the direction of the management or policies of such entity,
whether through ownership of voting securities or other interests, by contract
or otherwise.  Furthermore, with respect to any Person that is partially owned
by such Principal and does not otherwise constitute an Affiliate (a
“Partially-Owned Person”), such Partially-Owned Person shall be considered an
Affiliate of such Principal for purposes of this Agreement if such Principal
can, after making a good faith effort to do so, legally bind such
Partially-Owned Person to this Agreement.

 

1

--------------------------------------------------------------------------------


 

“Agreement” means this Support Services Agreement, including the Schedules
hereto and any SOWs entered into pursuant to Section 2(b).

 

“Distribution Date” means the effective date of the Distribution.

 

“Fully Allocated Cost” means, with respect to provision of a Service, the all-in
cost of the Providing Party’s provision of such Service, including a share of
direct charges of the function providing such Service, and including allocable
amounts to reflect compensation and benefits, technology expenses, occupancy and
equipment expense, and third-party payments incurred in connection with the
provision of such Service, but shall not include any Taxes payable as a result
of performance of such Service.

 

“Providing Party” means a party in its capacity of providing a Service
hereunder.

 

“Receiving Party” means a party in its capacity of receiving a Service
hereunder.

 

“Services” means the services set forth on Schedule I and the SOWs related
thereto.

 

“SOW” means a statement of work entered into between the parties on an as-needed
basis to describe a particular service that is not covered specifically in a
schedule hereto, but has been agreed to be provided pursuant to the terms of
this Agreement except as otherwise set forth in such SOW.

 

“Term” means, collectively, the Initial Term and any Renewal Term hereof.

 

2.             Provision of Services.

 

(a)           Generally.  Subject to the terms and conditions of this Agreement,
ALTISOURCE shall provide, or cause to be provided, to AAMC and the AAMC Group,
solely for the benefit of the AAMC Business in the ordinary course of business,
the Services for periods commencing on the Distribution Date through the
respective period specified in Schedule I (the “Service Period”), unless such
period is earlier terminated in accordance with Section 5.

 

(b)           Statements of Work.  In addition to the services provided as set
forth on Schedule I, from time to time during the term of this Agreement the
parties shall have the right to enter into SOWs to set forth the terms of any
related or additional services to be performed hereunder.  Any SOW shall be
agreed to by each party, shall be in writing and (I) shall contain: (i) the
identity of each of the Providing Party and the Receiving Party; (ii) a
description of the Services to be performed thereunder; (iii) the applicable
performance standard for the provision of such Service, if different from the
Performance Standard; (iv) the amount, schedule and method of compensation for
provision of such Service, which shall reflect the Fully Allocated Cost of such
Service; and (II) may contain (i) the Receiving Party’s standard operating
procedures for receipt of services similar to such Service, including
operations, compliance requirements and related training schedules;
(ii) information technology support requirements of the Receiving Party with
respect to such Service; and (iii) training and support commitments with respect
to such Service.  For the avoidance of doubt, the terms and conditions of this
Agreement shall apply to any SOW.

 

2

--------------------------------------------------------------------------------


 

(c)           The Services shall be performed on Business Days during hours that
constitute regular business hours for each of ALTISOURCE and AAMC, unless
otherwise agreed. No Receiving Party, nor any member of its respective Group,
shall resell, subcontract, license, sublicense or otherwise transfer any of the
Services to any Person whatsoever or permit use of any of the Services by any
Person other than by the Receiving Party and its Affiliates directly in
connection with the conduct of the Receiving Party’s respective business in the
ordinary course of business.

 

(d)           Notwithstanding anything to the contrary in this Section 2 (but
subject to the second succeeding sentence), the Providing Party shall have the
exclusive right to select, employ, pay, supervise, administer, direct and
discharge any of its employees who will perform Services.  The Providing Party
shall be responsible for paying such employees’ compensation and providing to
such employees any benefits. With respect to each Service, the Providing Party
shall use commercially reasonable efforts to have qualified individuals
participate in the provision of such Service; provided, however, that (i) the
Providing Party shall not be obligated to have any individual participate in the
provision of any Service if the Providing Party determines that such
participation would adversely affect the Providing Party or its Affiliates; and
(ii) none of the Providing Party or its Affiliates shall be required to continue
to employ any particular individual during the applicable Service Period.

 

(e)           Each of ALTISOURCE and AAMC acknowledges that the purpose of this
Agreement is to enable it to receive the applicable Services on an interim
basis.  Accordingly, at all times from and after the Distribution Date, each of
ALTISOURCE and the ALTISOURCE Group, on the one hand, and AAMC and the AAMC
Group, on the other hand, shall use commercially reasonable efforts to make or
obtain, or cause to be made or obtained, any filings, registrations, approvals,
permits or licenses; implement, or cause to be implemented, any systems;
purchase, or cause to be purchased, any equipment; and take, or cause to be
taken, any and all other actions, in each case necessary or advisable to enable
it to provide for the Services for itself as soon as reasonably practical, and
in any event prior to the expiration of the relevant Service Periods. For the
avoidance of doubt, no Providing Party shall be required to provide any Service
for a period longer than the applicable Service Period.

 

3.             Standard of Performance.

 

(a)           The Providing Party shall use commercially reasonable efforts to
provide, or cause to be provided, to the Receiving Party and the Receiving
Party’s Group, each Service in a manner generally consistent with the manner and
level of care with which such Service was provided to the AAMC Business
immediately prior to the Distribution Date (or, with respect to any Service not
provided prior to the Distribution Date, generally consistent with the manner
and level of care with which such Service is performed by the Providing Party
for its own behalf) (the “Performance Standard”), unless otherwise specified in
this Agreement.  Notwithstanding the foregoing, no Providing Party shall have
any obligation hereunder to provide to any Receiving Party (i) any improvements,
upgrades, updates, substitutions, modifications or enhancements to any of the
Services unless otherwise specified in Schedule I, or (ii) any Service to the
extent that the need for such Service arises, directly or indirectly, from the
acquisition by the Receiving Party or any member of its Group, outside the
ordinary course of business, of any assets of, or any equity interest in, any
Person. The Receiving Party acknowledges and agrees

 

3

--------------------------------------------------------------------------------


 

that the Providing Party may be providing services similar to the Services
provided hereunder and/or services that involve the same resources as those used
to provide the Services to its and its Affiliates’ business units and other
third parties, and, accordingly, the Providing Party reserves the right to
modify any of the Services or the manner in which any of the Services are
provided in the ordinary course of business; provided, however, that no such
modification shall materially diminish the Services or have a materially adverse
effect on the business of the Receiving Party.

 

(b)           The Providing Party will use commercially reasonable efforts not
to establish priorities, as between the Providing Party and its Affiliates, on
the one hand, and the Receiving Party and its Affiliates, on the other hand, as
to the provision of any Service, and will use commercially reasonable efforts to
provide the Services within a time frame so as not to materially disrupt the
business of the Receiving Party.  Notwithstanding the foregoing, the Receiving
Party acknowledges and agrees that, due to the nature of the Services, the
Providing Party shall have the right to establish reasonable priorities as
between the Providing Party and its Affiliates, on the one hand, and the
Receiving Party and its Affiliates, on the other hand, as to the provision of
any Service if the Providing Party determines that such priorities are necessary
to avoid any adverse effect to the Providing Party and its Affiliates.  If any
such priorities are established, the Providing Party shall advise the Receiving
Party as soon as possible of any Services that will be delayed as a result of
such prioritization, and will use commercially reasonable efforts to minimize
the duration and impact of such delays.

 

4.             Fees for Services.

 

(a)           As compensation for a particular Service, the Receiving Party
agrees to pay to the Providing Party the Fully Allocated Cost of providing the
Services in accordance with this Agreement or, with respect to any SOW, the
amount set forth therein.

 

(b)           The Providing Party shall submit statements of account to the
Receiving Party on a monthly basis with respect to all amounts payable by the
Receiving Party to the Providing Party hereunder (the “Invoiced Amount”),
setting out the Services provided, and the amount billed to the Receiving Party
as a result of providing such Services (together with, in arrears, any
Commingled Invoice Statement (as defined below) and any other invoices for
Services provided by third parties, in each case setting out the Services
provided by the applicable third parties).  The Receiving Party shall pay the
Invoiced Amount to the Providing Party by wire transfer of immediately available
funds to an account or accounts specified by the Providing Party, or in such
other manner as specified by the Providing Party in writing, or otherwise
reasonably agreed to by the Parties, within 30 days of the date of delivery to
the Receiving Party of the applicable statement of account; provided, that, in
the event of any dispute as to an Invoiced Amount, the Receiving Party shall pay
the undisputed portion, if any, of such Invoiced Amount in accordance with the
foregoing, and shall pay the remaining amount, if any, promptly upon resolution
of such dispute.

 

(c)           The Providing Party may engage third-party contractors, at a
reasonable cost, to perform any of the Services, to provide professional
services related to any of the Services, or to provide any secretarial,
administrative, telephone, e-mail or other services necessary or ancillary to
the Services (collectively, the “Ancillary Services”) (all of which may

 

4

--------------------------------------------------------------------------------


 

be contracted for separately by the Providing Party on behalf of the Receiving
Party) after giving notice to the Receiving Party, reasonably in advance of the
commencement of such Services and Ancillary Services to be so provided by such
contractors, of the identity of such contractors, each Service and Ancillary
Service to be provided by such contractors and a good faith estimate of the cost
(or formula for determining the cost) of the Services and Ancillary Services to
be so provided by such contractors.  The Receiving Party may, in its sole
discretion, decline to accept any such Services or Ancillary Services to be
provided by any such contractors by giving prompt written notice to the
Providing Party, provided that, if the Receiving Party so declines any Service
or Ancillary Service from any such contractors, then thereafter, notwithstanding
anything in this Agreement to the contrary, the Providing Party shall be excused
from any obligation to provide such Service or Ancillary Service.

 

(d)           The Providing Party may cause any third party to which amounts are
payable by or for the account of the Receiving Party in connection with Services
or Ancillary Services to issue a separate invoice to the Receiving Party for
such amounts.  The Receiving Party shall pay or cause to be paid any such
separate third party invoice in accordance with the payment terms thereof. Any
third party invoices that aggregate Services or Ancillary Services for the
benefit of the Receiving Party and its Group, on the one hand, with services not
for the benefit of Receiving Party and its Group, on the other hand (each, a
“Commingled Invoice”), shall be separated by the Providing Party.  The Providing
Party shall prepare a statement indicating that portion of the invoiced amount
of such Commingled Invoice that is attributable to Services or the Ancillary
Services rendered for the benefit of Receiving Party and its Group (the
“Commingled Invoice Statement”).  The Providing Party shall deliver such
Commingled Invoice Statement and a copy of the Commingled Invoice to Receiving
Party.  The Receiving Party shall, within 30 days after the date of delivery to
the Receiving Party of such Commingled Invoice Statement, pay or cause to be
paid the amount set forth on such Commingled Invoice Statement to the third
party, and shall deliver evidence of such payment to the Providing Party.  The
Providing Party shall not be required to use its own funds for payments to any
third party providing any of the Services or Ancillary Services or to satisfy
any payment obligation of the Receiving Party or any of its Affiliates to any
third party provider; provided, however, that in the event the Providing Party
does use its own funds for any such payments to any third party, the Receiving
Party shall reimburse the Providing Party for such payments as invoiced by the
Providing Party within 30 days following the date of delivery of such invoice
from the Providing Party.

 

(e)           The Providing Party may, in its discretion and without any
liability, suspend any performance under this Agreement upon failure of the
Receiving Party to make timely any payments required under this Agreement beyond
the applicable cure date specified in Section 5(c)(8) of this Agreement.

 

(f)            In the event that the Receiving Party does not make any payment
required under the provisions of this Agreement to the Providing Party when due
in accordance with the terms hereof, the Providing Party may, at its option,
charge the Receiving Party interest on the unpaid amount at the rate of 2% per
annum above the prime rate charged by JPMorgan Chase Bank, N.A. (or its
successor). In addition, the Receiving Party shall reimburse the Providing Party
for all costs of collection of overdue amounts, including any reimbursement
required under Section 4(d) and any reasonable attorneys’ fees.

 

5

--------------------------------------------------------------------------------


 

(g)           The Receiving Party acknowledges and agrees that it shall be
responsible for any interest or other amounts in respect of any portion of any
Commingled Invoice that the Receiving Party is required to pay pursuant to any
Commingled Invoice Statement.

 

5.             Term; Termination.

 

(a)       Initial Term.  The initial term of this Agreement shall commence on
the Distribution Date and shall continue in full force and effect subject to
Section 5(c) hereof until the date that is two (2) years from the Distribution
Date (the “Initial Term”), or the earlier date upon which this Agreement has
been otherwise terminated in accordance with Section 5(c) hereof.

 

(b)           Renewal Term. This Agreement will automatically renew for
successive terms of one (1) year (each, a “Renewal Term”) unless either Party
decides that it does not wish to renew this Agreement or any particular Service
or Additional Services set forth on a SOW hereunder before the expiration of the
Initial Term or any Renewal Term, as applicable, by notifying the other Party in
writing at least six (6) months before the completion of the Initial Term or
Renewal Term, as applicable.

 

(c)           Termination.  During the term of this Agreement, this Agreement
(or, with respect to items (1), (3), (4), (5), (7) and (8) below, the particular
SOW only) may be terminated:

 

(1)         by a Receiving Party, if the Receiving Party is prohibited by law
from receiving such Services from the Providing Party;

 

(2)         by a Receiving Party, in the event of a material breach of any
covenant or representation and warranty contained herein or otherwise directly
relating to or affecting the Services to be provided hereunder of the Providing
Party that cannot be or has not been cured by the 30th day from the Receiving
Party’s giving of written notice of such breach to the Providing Party;

 

(3)         by a Receiving Party, if the Providing Party fails to comply with
all applicable regulations to which the Providing Party is subject directly
relating to or affecting the Services to be performed hereunder, which failure
cannot be or has not been cured by the 30th day from the Receiving Party’s
giving of written notice of such failure to the Providing Party;

 

(4)         by a Receiving Party, if the Providing Party or any member of its
Group providing Services hereunder is cited by a Governmental Authority for
materially violating any law governing the performance of a Service, which
violation cannot be or has not been cured by the 30th day from the Receiving
Party’s giving of written notice of such citation to the Providing Party;

 

(5)         by a Receiving Party, if the Providing Party fails to meet any
Performance Standard for a period of three consecutive months, which failure
cannot be or has not been cured by the 30th day from the Receiving Party’s
giving of written notice of such failure to the Providing Party;

 

6

--------------------------------------------------------------------------------


 

(6)         by either party, if the other party (A) becomes insolvent, (B) files
a petition in bankruptcy or insolvency, is adjudicated bankrupt or insolvent or
files any petition or answer seeking reorganization, readjustment or arrangement
of its business under any law relating to bankruptcy or insolvency, or if a
receiver, trustee or liquidator is appointed for any of the property of the
other party and within 60 days thereof such party fails to secure a dismissal
thereof or (C) makes any assignment for the benefit of creditors;

 

(7)         by a Receiving Party, in the event of any material infringement of
such Receiving Party’s Intellectual Property (as defined in the Intellectual
Property Agreement) by the Providing Party, which infringement cannot be or has
not been cured by the 30th day from the Receiving Party’s giving of written
notice of such event to the Providing Party;

 

(8)         by a Providing Party, if the Receiving Party fails to make any
payment for any portion of Services the payment of which is not being disputed
in good faith by the Receiving Party, which payment remains unmade by the
30th day from the Providing Party’s giving of written notice of such failure to
the Receiving Party; and

 

(9)         by a Receiving Party, upon 60 days prior notice to the Providing
Party, if the Receiving Party has determined to perform the respective Service
or SOW on its own behalf.

 

(d)           Upon the early termination of any Service pursuant to
Section 5(c)(9) or upon the expiration of the applicable Service Period,
following the effective time of the termination, the Providing Party shall no
longer be obligated to provide such Service; provided that the Receiving Party
shall be obligated to reimburse the Providing Party for any reasonable
out-of-pocket expenses or costs attributable to such termination.

 

(e)           No termination, cancellation or expiration of this Agreement shall
prejudice the right of either party hereto to recover any payment due at the
time of termination, cancellation or expiration (or any payment accruing as a
result thereof), nor shall it prejudice any cause of action or claim of either
party hereto accrued or to accrue by reason of any breach or default by the
other party hereto.

 

(f)            Notwithstanding any provision herein to the contrary, Sections 4,
6 and 9 through 17 of this Agreement shall survive the termination of this
Agreement.

 

6.             Miscellaneous.  Except as otherwise expressly set forth in this
Agreement, the provisions in Article X of the Separation Agreement (which
Article X addresses counterparts, entire agreement, corporate power, governing
law, third party beneficiaries, notices, severability, expenses, headings,
survival of covenants, waivers of default, specific performance, amendments,
interpretation, jurisdiction and service of process) other than the provisions
thereof relating to assignability and publicity, shall apply mutatis mutandis to
this Agreement.

 

7

--------------------------------------------------------------------------------


 

7.             Intellectual Property.  Subject to the terms of the Intellectual
Property Agreement, the Receiving Party grants to the Providing Party and its
Affiliates a limited, non-exclusive, fully paid-up, nontransferable, revocable
license, without the right to sublicense, for the term of this Agreement to use
all intellectual property owned by or, to the extent permitted by the applicable
license, licensed to the Receiving Party solely to the extent necessary for the
Providing Party to perform its obligations hereunder.

 

8.             Cooperation; Access.

 

(a)           The Receiving Party shall, and shall cause its Group to, permit
the Providing Party and its employees and representatives access, on Business
Days during hours that constitute regular business hours for the Receiving Party
and upon reasonable prior request, to the premises of the Receiving Party and
its Group and such data, books, records and personnel designated by the
Receiving Party and its Group as involved in receiving or overseeing the
Services as the Providing Party may reasonably request for the purposes of
providing the Services.  The Providing Party shall provide the Receiving Party,
upon reasonable prior written notice, such documentation relating to the
provision of the Services as the Receiving Party may reasonably request for the
purposes of confirming any Invoiced Amount or other amount payable pursuant to
any Commingled Invoice Statement or otherwise pursuant to this Agreement. Any
documentation so provided to the Providing Party pursuant to this Section will
be subject to the confidentiality obligations set forth in Section 9 of this
Agreement.

 

(b)           Each party hereto shall designate a relationship manager (each, a
“Relationship Executive”) to report and discuss issues with respect to the
provision of the Services and successor relationship executives in the event
that a designated Relationship Executive is not available to perform such role
hereunder.  The initial Relationship Executive designated by ALTISOURCE shall be
William B. Shepro and the initial Relationship Executive designated by AAMC
shall be Ashish Pandey.  Either party may replace its Relationship Executive at
any time by providing written notice thereof to the other party hereto.

 

9.             Confidentiality.  This Agreement and the information provided to
each party hereunder shall be subject to the confidentiality provisions set
forth in Sections 6.07 and 6.08 of the Separation Agreement.

 

10.          Dispute Resolution.  All disputes, controversies and claims
directly or indirectly arising out of or in relation to this Agreement or the
validity, interpretation, construction, performance, breach or enforceability of
this Agreement shall be finally, exclusively and conclusively settled in
accordance with the provisions of Article VII of the Separation Agreement, which
shall apply mutatis mutandis to this Agreement.

 

11.          Warranties; Limitation of Liability; Indemnity.

 

(a)           The Receiving Party acknowledges that the Providing Party is not
engaged in the business of providing services of the type being provided
hereunder and that the Services and Ancillary Services to be provided by the
Providing Party to the Receiving Party and the Receiving Party’s Group are being
provided as an accommodation to the Receiving Party and the

 

8

--------------------------------------------------------------------------------


 

Receiving Party’s Group in connection with the transactions contemplated by the
Separation Agreement.  All Services and Ancillary Services are provided “as is”.

 

(b)           Other than the statements expressly made by the Providing Party in
this Agreement, the Providing Party makes no representation or warranty, express
or implied, with respect to the Services and Ancillary Services and, except as
provided in Subsection (c) of this Section 11, the Receiving Party hereby
waives, releases and renounces all other representations, warranties,
obligations and liabilities of the Providing Party, and any other rights, claims
and remedies of the Receiving Party against the Providing Party, express or
implied, arising by law or otherwise, with respect to any nonconformance, error,
omission or defect in any of the Services or Ancillary Services, including
(i) any implied warranty of merchantability or fitness for a particular purpose,
(ii) any implied warranty of non-infringement or arising from course of
performance, course of dealing or usage of trade and (iii) any obligation,
liability, right, claim or remedy in tort, whether or not arising from the
negligence of the Providing Party.

 

(c)           None of the Providing Party or any of its Affiliates or any of its
or their respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall be liable for any action taken or
omitted to be taken by the Providing Party or such person under or in connection
with this Agreement, except that the Providing Party shall be liable for direct
damages or losses incurred by the Receiving Party or the Receiving Party’s Group
arising out of the gross negligence or willful misconduct of the Providing Party
or any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives in
the performance or nonperformance of the Services or Ancillary Services.

 

(d)           In no event shall the aggregate amount of all such damages or
losses for which the Providing Party may be liable under this Agreement exceed
the aggregate total sum received by the Providing Party for the Services;
provided, that, no such cap shall apply to liability for damages or losses
arising from or relating to breaches of Section 9 (relating to confidentiality),
infringement of Intellectual Property or fraud or criminal acts.  Except as
provided in Subsection (c) of this Section 11, none of the Providing Party or
any of its Affiliates or any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives shall
be liable for any action taken or omitted to be taken by, or the negligence,
gross negligence or willful misconduct of, any third party.

 

(e)           Notwithstanding anything to the contrary herein, none of the
Providing Party or any of its Affiliates or any of its or their respective
officers, directors, employees, agents, attorneys-in-fact, contractors or other
representatives shall be liable for damages or losses incurred by the Receiving
Party or any of the Receiving Party’s Affiliates for any action taken or omitted
to be taken by the Providing Party or such other person under or in connection
with this Agreement to the extent such action or omission arises from actions
taken or omitted to be taken by, or the negligence, gross negligence or willful
misconduct of, the Receiving Party or any of the Receiving Party’s Affiliates.

 

(f)            No party hereto or any of its Affiliates or any of its or their
respective officers, directors, employees, agents, attorneys-in-fact,
contractors or other representatives shall in any event have any obligation or
liability to the other party hereto or any such other person

 

9

--------------------------------------------------------------------------------


 

whether arising in contract (including warranty), tort (including active,
passive or imputed negligence) or otherwise for consequential, incidental,
indirect, special or punitive damages, whether foreseeable or not, arising out
of the performance of the Services or Ancillary Services or this Agreement,
including any loss of revenue or profits, even if a party hereto has been
notified about the possibility of such damages; provided, however , that the
provisions of this Subsection (f) shall not limit the indemnification
obligations hereunder of either party hereto with respect to any liability that
the other party hereto may have to any third party not affiliated with any
member of the Providing Party’s Group or the Receiving Party’s Group for any
incidental, consequential, indirect, special or punitive damages.

 

(g)           The Receiving Party shall indemnify and hold the Providing Party
and its Affiliates and any of its or their respective officers, directors,
employees, agents, attorneys-in-fact, contractors or other representatives
harmless from and against any and all damages, claims or losses that the
Providing Party or any such other person may at any time suffer or incur, or
become subject to, as a result of or in connection with this Agreement or the
Services or Ancillary Services provided hereunder, except those damages, claims
or losses incurred by the Providing Party or such other person arising out of
the gross negligence or willful misconduct by the Providing Party or such other
person.

 

(h)           Neither party hereto may bring an action against the other under
this Agreement (whether for breach of contract, negligence or otherwise) more
than six months after that party becomes aware of the cause of action, claim or
event giving rise to the cause of action or claim or one year after the
termination of this Agreement, whichever is shorter.

 

12.          Taxes.  Each party hereto shall be responsible for the cost of any
sales, use, privilege and other transfer or similar taxes imposed upon that
party as a result of the transactions contemplated hereby. Any amounts payable
under this Agreement are exclusive of any goods and services taxes, value added
taxes, sales taxes or similar taxes (“Sales Taxes”) now or hereinafter imposed
on the performance or delivery of Services, and an amount equal to such taxes so
chargeable shall, subject to receipt of a valid receipt or invoice as required
below in this Section 12, be paid by the Receiving Party to the Providing Party
in addition to the amounts otherwise payable under this Agreement.  In each case
where an amount in respect of Sales Tax is payable by the Receiving Party in
respect of a Service provided by the Providing Party, the Providing Party shall
furnish in a timely manner a valid Sales Tax receipt or invoice to the Receiving
Party in the form and manner required by applicable law to allow the Receiving
Party to recover such tax to the extent allowable under such law.  Additionally,
if the Providing Party is required to pay ‘gross-up’ on withholding taxes with
respect to provision of the Services, such taxes shall be billed separately as
provided above and shall be owing and payable by the Receiving Party.  Any
applicable property taxes resulting from provision of the Services shall be
payable by the party owing or leasing the asset subject to such tax.

 

13.          Public Announcements.  No party to this Agreement shall make, or
cause to be made, any press release or public announcement or otherwise
communicate with any news media in respect of this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
party hereto unless otherwise required by law, in which case the party making
the press release, public announcement or communication shall give the other
party reasonable opportunity to review and comment on such and the parties shall

 

10

--------------------------------------------------------------------------------


 

cooperate as to the timing and contents of any such press release, public
announcement or communication.

 

14.          Assignment.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. No party hereto may assign either this Agreement or any of its rights,
interests or obligations hereunder without the prior written approval of the
other party hereto; provided, however, that either party may assign this
Agreement without the consent of the other party to any third party that
acquires, by any means, including by merger or consolidation, all or
substantially all the consolidated assets of such party. Any purported
assignment in violation of this Section 14 shall be void and shall constitute a
material breach of this Agreement.

 

15.          Relationship of the Parties.  The parties hereto are independent
contractors and none of the parties hereto is an employee, partner or joint
venturer of the other.  Under no circumstances shall any of the employees of a
party hereto be deemed to be employees of the other party hereto for any
purpose.  Except as expressly provided in Section 4(d), none of the parties
hereto shall have the right to bind the others to any agreement with a third
party or to represent itself as a partner or joint venturer of the other by
reason of this Agreement.

 

16.          Force Majeure.  Neither party hereto shall be in default of this
Agreement by reason of its delay in the performance of, or failure to perform,
any of its obligations hereunder if such delay or failure is caused by strikes,
acts of God, acts of the public enemy, acts of terrorism, riots or other events
that arise from circumstances beyond the reasonable control of that party. 
During the pendency of such intervening event, each of the parties hereto shall
take all reasonable steps to fulfill its obligations hereunder by other means
and, in any event, shall upon termination of such intervening event, promptly
resume its obligations under this Agreement.

 

17.          Waiver of Jury Trial.  EACH PARTY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS
AGREEMENT AND AGREES THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING
WITHOUT A JURY.

 

* * * * *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Support Services Agreement to
be executed as of the date first written above by their duly authorized
representatives.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By

/s/ William B. Shepro

 

 

Name:

William B. Shepro

 

 

Title:

Manager

 

 

 

 

 

 

 

 

ALTISOURCE ASSET MANAGEMENT CORPORATION

 

 

 

 

 

 

 

By

/s/ Ashish Pandey

 

 

Name:

Ashish Pandey

 

 

Title:

Chief Executive Officer

 

[SUPPORT SERVICES AGREEMENT - AAMC]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SERVICES

 

Services Provided

 

Service Period
(months)

 

Service Fee

FINANCE AND ACCOUNTING

Services Provided:

·      Corporate Accounting

·      Accounting Services and Reporting

·      Accounts Payables

·      Accounts Receivables

·      Corporate Secretary Support

·      Financial Reporting

·      Payroll Services

·      Tax

·      Treasury

 

24

 

Fully Allocated Cost of providing services.

HUMAN RESOURCES

Services Provided:

·      Benefits Administration

·      Employee and Contractor On-boarding

·      Employee Engagement

·      HR Administration

·      HR Strategy and Consulting

·      HRIS Administration and Reporting

·      Performance Management Platforms

·      Personnel Files

·      Recruiting

·      Salary Administration

·      Training and Compliance Support

 

24

 

Fully Allocated Cost of providing services.

 

--------------------------------------------------------------------------------


 

Services Provided

 

Service Period
(months)

 

Service Fee

LAW

Services Provided:

·      Contract Review Services

·      Corporate Governance Services

·      Intellectual Property Maintenance Services

·      License Maintenance Services

·      Litigation Management

·      Regulatory Compliance Services

 

24

 

Fully allocated cost of providing services.

RISK MANAGEMENT AND SIX SIGMA

Services Provided:

·      Internal Audit

·      SOX Compliance and SAS 70

·      Business Continuity and Disaster Recovery Planning

·      Information Security

·      Loan Quality

·      Quality Assurance

·      Risk Management

·      Six Sigma

 

24

 

Fully Allocated Cost of providing services.

CONSUMER PSYCHOLOGY

Services Provided:

·      Scripting Support

·      Staffing Models

·      Training Development

·      User and Task Analysis

 

24

 

Fully Allocated Cost of providing services.

 

--------------------------------------------------------------------------------


 

Services Provided

 

Service Period
(months)

 

Service Fee

CORPORATE SERVICES

Services Provided:

·      Facilities Management

·      Mailroom Support

·      Physical Security

·      Travel Services

 

24

 

Fully Allocated Cost of providing services.

VENDOR MANAGEMENT OPERATIONS

Services Provided:

·      Contract Negotiation

·      Vendor Compliance

·      Vendor Management Services

·      Insurance Risk Management

 

24

 

Fully Allocated Cost of providing services.

OTHER OPERATIONS SUPPORT

·      Capital Markets

·      Modeling

·      Quantitative Analytics

·      General Business Consulting

 

24

 

Fully Allocated Cost of providing services

 

--------------------------------------------------------------------------------